EXHIBIT 10.1

 

Zapata Corporation Authorizes Exploration of Sale of Its Omega Protein
Corporation Holdings

 

ROCHESTER, N.Y.—(BUSINESS WIRE)—Dec. 8, 2005—Zapata Corporation (NYSE: ZAP)
today announced that its Board of Directors has authorized management to seek a
buyer for its 58% common equity interest in Omega Protein Corporation (NYSE:
OME), the largest U.S. producer of protein-rich meal and oil derived from marine
sources. The Board believes that Zapata shareholder value can be increased
through an appropriate transaction.

 

Zapata recently completed the sale of its interest in Safety Components
International, Inc. (OTCBB: SAFY) and plans to continue to evaluate strategic
opportunities for using its capital resources.

 

Although the Board has asked Zapata management to find a buyer for its interest
in Omega Protein, there can be no assurance that any transaction will result
from the process.

 

About Zapata:

 

Zapata is a holding company which currently has one operating company, Omega
Protein Corporation. As of September 30, 2005, the Company had a 58% ownership
interest in Omega Protein. In addition, Zapata owns 98% of Zap.Com Corporation
(OTCBB: ZPCM), which is a public shell company.

 

The Company makes certain reports available free of charge on its website at
www.zapatacorp.com as soon as reasonably practicable after this information is
electronically filed, or furnished to, the United States Securities and Exchange
Commission.

 

Information included in this press release includes forward-looking statements
that are intended to be subject to the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995. The words “believe,” “expect,” “plan,”
“intend,” “estimate,” “project,” “will,” “could,” “may,” and similar expressions
are intended to identify forward-looking statements. Investors are cautioned
that all forward-looking statements involve risks and uncertainty that could
cause actual results to differ materially from those in the forward-looking
statements. These risks include, without limitation, not being able to find a
buyer for the interest, or the failure to consummate any transaction that may be
negotiated or that it might not be successful in its pursuits of strategic
opportunities. More information about potential factors that could affect
Zapata’s business and financial results is included under the heading
“Significant Factors That Could Affect Future Performance and Forward-Looking
Statements” in the Company’s Quarterly Report on Form 10-Q for the period ended
September 30, 2005. Zapata assumes no obligation to update forward-looking
statements or to update the reasons actual results could differ from those
projected in the forward-looking statements.

 

CONTACT: Zapata Corporation

Leonard DiSalvo, 585-242-8703

 

SOURCE: Zapata Corporation